IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                          Assigned on Briefs September 12, 2006

                  STATE OF TENNESSEE v. FRANK LEE TATE

                   Direct Appeal from the Circuit Court for Fayette County
                           No. 5452 Jon Kerry Blackwood, Judge



                  No. W2004-01041-CCA-R3-CD - Filed February 23, 2007


Following a jury trial, Defendant, Frank Lee Tate, was convicted of aggravated rape, a Class A
felony, and incest, a Class C felony. The trial court sentenced Defendant as a Range III, career
offender, to concurrent sentences of sixty years for his aggravated rape conviction and fifteen years
for his incest conviction. In his pro se appeal, Defendant challenges the sufficiency of the convicting
evidence, the trial court’s evidentiary rulings, and his classification as a career offender for
sentencing purposes. The State argues on appeal that the trial court erred in not sentencing
Defendant to life imprisonment without the possibility of parole after finding that Defendant was a
repeat violent offender. After a thorough review of the record, we affirm Defendant’s convictions
and his sentence for his incest conviction. We set aside the sentence for aggravated rape, and remand
this matter for a new sentencing hearing on the sole issue of whether Defendant should be sentenced
as a repeat violent offender or as a career offender for his aggravated rape conviction.

                          Tenn. R. App. P. 3 Appeal as of Right;
              Judgments of the Circuit Court Affirmed in Part; and Remanded

THOMAS T. WOODALL, J., delivered the opinion of the court, in which DAVID H. WELLES and JERRY
L. SMITH , JJ., joined.

Frank Lee Tate, Whiteville, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Brian Clay Johnson, Assistant Attorney
General; Elizabeth T. Rice, District Attorney General; and Terry Dycus, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

I. Background Information

        The victim, Defendant’s mother, testified that Defendant had recently moved in with her
prior to the offenses and slept on a couch in the victim’s living room. The victim said that at
approximately 2:30 a.m. on April 8, 2003, Defendant came into her bedroom without his clothes on
and told the victim that she “was supposed to be punished for hearing his conversation on the phone”
and for harassing him since he had moved in. The victim said that Defendant tore her clothes off,
threw her on the floor, slapped her three or four times, and dragged her from room to room by her
wrist. At one point, Defendant threw the victim over a couch, hurting her leg and shoulder. The
victim said that Defendant stuck his hand in her vagina and made her “pull” on his penis. The victim
told Defendant to stop, but Defendant slapped her across her face. The victim denied that she had
ever engaged in consensual sexual intercourse with Defendant.

         On cross-examination, the victim said that after Defendant fell asleep around 5:00 a.m. she
left her house and went to the apartment of her friend, Frederick Hill. The victim said that she did
not call 911 at that time because she did not want to wake up Defendant and because she was upset.
The victim said that she stood on the sidewalk outside of Mr. Hill’s apartment and then went back
to her apartment, where she stood outside until approximately 6:30 a.m. The victim said that her
grandson, Albert Ryan, called the 911 dispatcher. The victim was transported to the hospital and
then the Rape Crisis Center.

        The victim denied that her daughter, Mary Coburn, told the victim that she would get some
money if the victim reported the rape, or that the victim should allege that Defendant raped her in
order to get money from him. The victim denied that she paid Mr. Ryan $100 for his role in the
incident. The victim acknowledged that she picked up Defendant’s paycheck on April 9, 2003, and
spent part of it, but the victim said that Defendant told her to do so.

        Rochelle Copeland, a registered nurse specializing in the area of sexual assault, testified that
she worked at the Sexual Assault Resource Center in Memphis as a forensic nurse examiner. Ms.
Copeland examined the victim at the Center on April 8, 2003. She stated that the victim was born
on October 27, 1935, and was sixty-seven years old at the time of the incident. The victim described
to Ms. Copeland digital and penile penetration by Defendant during the assault. The victim said that
Defendant was unable to ejaculate until he made the victim masturbate him, and then he ejaculated
on her hand.

        Ms. Copeland said that the victim had superficial multiple scratches on her upper and lower
back, a three-inch scratch on her lower left arm, and a one centimeter scratch on her left breast. Ms.
Copeland said these injuries were consistent with the victim’s description of being dragged through
the apartment and thrown over a couch. A physical examination of the victim’s vaginal area
revealed bilateral vulva edema and interior genital injuries, including multiple lacerations, which
were consistent with the victim’s medical report.

        On cross-examination, Ms. Copeland acknowledged that she did not request that Defendant
undergo DNA testing. Ms. Copeland stated that the victim’s vaginal injuries could not have
happened on Sunday, April 6, 2003, because of the time frame within which the healing process
would occur. Ms. Copeland said that she could not tell exactly when the victim incurred her injuries,
but they were recent in origin. The victim told Ms. Copeland that she had not had vaginal, oral or


                                                  -2-
anal coitus within four days of the offense, and no consensual intercourse within the previous hours.
Ms. Copeland said that the victim was not compensated for reporting the offense, but she was told
about the crime victim’s reparations fund as part of her exit interview.

        Officer Robert L. Edwards, Jr., with the Rossville Police Department, arrived at the victim’s
house at approximately 6:22 a.m. in response to Mr. Ryan’s 911 call. Officer Edwards said that Mr.
Ryan was grappling with Defendant when he arrived. Officer Edwards pushed Mr. Ryan away,
handcuffed Defendant, and took him outside. Defendant was read his Miranda rights and placed in
the police car. Officer Edwards said that the victim was “highly disheveled, crying,” and “really
fearful.” Officer Edwards called for an ambulance to transport the victim to the hospital. Officer
Edwards followed the victim to the hospital and took her to the rape crisis center after she was
released.

        On cross-examination, Officer Edwards said that he transported Defendant to the hospital
in Somerville for DNA testing. The physician on call, however, said that DNA testing would be
futile because of the amount of time that had passed since the incident and because Defendant had
already washed himself.

       Officer Ricky Wilson, with the Fayette County Sheriff’s Department, testified that
Defendant’s statement was taken at his office on April 14, 2003. Officer Wilson said that his office
door remained open during the interview. Defendant sat in the corner chair, Officer Wilson sat
behind his desk, and Officer Michael Draper with the Rossville Police Department sat by the door.
Defendant was read his Miranda rights. Defendant said that he had a high school education and
some college credits, and that he understood his rights. Defendant executed a written waiver of his
Miranda rights. In his waiver, Defendant stated that he was willing to make a statement, and that
no promises, threats, pressure or coercion had been used against him.

       Officer Wilson read Defendant’s statement to the jury, a portion of which is as follows:

       [OFFICER WILSON]:              Do you understand why you are here?

       [DEFENDANT]:                   Yes. I have a sexual assault charge on my mom.

       [OFFICER WILSON]:              What night did this assault happen?

       [DEFENDANT]:                   [April 8, 2003] around 1:30 a.m.

       [OFFICER WILSON]:              Where did this [assault] occur at?

       [DEFENDANT]:                   5185 Highway 57, Ap[artment] #28, Rossville, TN.

       [OFFICER WILSON]:              On that night, did you have sex with your mother?



                                                -3-
       [DEFENDANT]:                    Yes. I wouldn’t call it sex, but I may have put it in
                                       her. She had it in her hand and put it in her herself.
                                       We were on the couch. I had been drinking that night
                                       and had about a fifth of whiskey. She came in there
                                       while I was watching a sex movie. I may have put my
                                       fingers in her also.

       [OFFICER WILSON]:               Are you saying the sex was consensual?

       [DEFENDANT]:                    It was on my part.

       [OFFICER WILSON]:               Why do you think your mother is saying you raped
                                       her?

       [DEFENDANT]:                    A dispute over money.

        Defendant said in his statement that the victim must have inflicted the injuries on herself and
said that he and the victim had engaged in consensual sex since February 2003.

        The State rested its case-in-chief, and Defendant presented the following defense. Albert
Ryan testified that his mother, Minnie Ryan, called him about the incident. He arrived at the
victim’s apartment between 6:05 a.m. and 6:10 a.m. Mr. Ryan said he found the victim standing on
the sidewalk, and that she was “shaken up” and “scared.” The victim told Mr. Ryan that Defendant
had dragged her around her apartment, slapped her, and raped her. Mr. Ryan called 911. Mr. Ryan
acknowledged that the victim paid some of her household bills with some of the proceeds of
Defendant’s paycheck after the incident.

        Frederick Hill testified that the victim knocked on his door around 7:00 a.m. on April 8,
2003, and called her daughter, Sarah Boyd. Mr. Hill said that the victim’s head was down and she
was crying. Mr. Hill did not recollect seeing any bruises but the victim’s face appeared a little
swollen. Mr. Hill said that he did not accompany the victim when she returned to her apartment, and
he did not call the police. Mr. Hill acknowledged that he and the victim visited often in each other’s
apartments, and that he had spent the night with the victim in her apartment prior to the incident.

        Defendant testified on his own behalf. Defendant said that the charges against him were the
result of a conspiracy between the victim, her daughter, Mary Coburn, and Frederick Hill to force
Defendant to give them money for gambling. Defendant said he worked hard, and the victim became
upset if he did not give her any money so that she could go to the casinos. Defendant said that he
loved and respected his mother and denied committing the offenses. Defendant said that on April
8, 2003, he arrived home around 11:00 p.m., took a shower, and drank a beer. The victim argued
with him over money. At one point, Defendant said that he was in the bathroom when the victim
began an argument. Defendant said that the victim told him that if he did not give her some money
she “kn[e]w what to do.” Defendant said the prosecutor then “became involved” in the conspiracy.


                                                 -4-
         On cross-examination, Defendant denied that he was watching a “sex tape” the night of the
offense, but he acknowledged that the movie he was watching had sexual connotations. Defendant
denied making a statement to Officer Wilson, and said that Officer Wilson was part of the
“conspiracy.” Defendant conceded that Ms. Copeland “made a good point” when she testified that
the victim’s injuries were consistent with her medical history, but Defendant pointed out that Ms.
Copeland did not testify that he was the perpetrator of the offenses. Defendant denied that he drank
a fifth of whiskey on the night of the offense, but he said that he may have had some whiskey two
days earlier. Defendant acknowledged that he had prior robbery convictions, but he said, “we’re not
comparing no rape with no robbery.”

II. Sufficiency of the Evidence

        When reviewing Defendant’s challenge to the sufficiency of the convicting evidence, we
must review the evidence in a light most favorable to the prosecution in determining whether a
rational trier of fact could have found all the essential elements of the crime beyond a reasonable
doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560, 573 (1979).
Once a jury finds a defendant guilty, his or her presumption of innocence is removed and replaced
with a presumption of guilt. State v. Black, 815 S.W.2d 166, 175 (Tenn.1991). The defendant has
the burden of overcoming this presumption, and the State is entitled to the strongest legitimate view
of the evidence along with all reasonable inferences which may be drawn from that evidence. Id.;
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn.1982). The jury is presumed to have resolved all
conflicts and drawn any reasonable inferences in favor of the State. State v. Sheffield, 676 S.W.2d
542, 547 (Tenn.1984). Questions concerning the credibility of witnesses, the weight and value to be
given the evidence, and all factual issues raised by the evidence are resolved by the trier of fact and
not this court. State v. Bland, 958 S.W.2d 651, 659 (Tenn.1997). These rules are applicable to
findings of guilt predicated upon direct evidence, circumstantial evidence, or a combination of both
direct and circumstantial evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App 1990).

        As relevant in the case sub judice, aggravated rape is defined as the “unlawful sexual
penetration of a victim by the defendant, or the defendant by a victim,” and the defendant “causes
bodily injury to the victim.” T.C.A. § 39-13-502(a)(2). “Sexual penetration” includes any intrusion,
however slight, of a person’s body “into the genital or anal openings of the victim’s body.” Id. § 39-
13-501(7). The emission of semen is not required. Id. “‘Bodily injury’ includes a cut, abrasion,
bruise, burn or disfigurement, and physical pain or temporary illness or impairment of the function
of a bodily member, organ, or mental faculty.” Id. § 39-11-106(a)(2). The offense of incest is
committed by engaging in sexual penetration with, among other familial relationships, a person’s
natural parent. Id. § 39-15-302(a)(1).

        Defendant does not dispute that the victim is his natural parent. The victim testified that
Defendant placed his hand in her vagina and instructed her to masturbate him. The victim stated that
Defendant threw her on the floor, tore her clothes off, slapped her, and threw her over a couch,
hurting her leg and shoulder. Ms. Copeland testified that the victim had various scratches and
bruises on her upper and lower back, her left arm and her left breast, and genital injuries consistent


                                                 -5-
with the victim’s medical history. The victim reported both penile and digital penetration to Ms.
Copeland and stated that Defendant ejaculated after he made the victim masturbate him. Defendant
argues that there was no physical evidence to indicate that he was the perpetrator of the offenses.
The lack of physical evidence, such as DNA test results, however, goes to the weight of the State’s
evidence. Based on our review of the record, we conclude that a rational trier of fact could find
beyond a reasonable doubt that Defendant was guilty of the offenses of aggravated rape and incest.
Defendant is not entitled to relief on this issue.

III. Denial of Pre-Trial Motions

                                A. Preliminary Hearing Transcript

       We note initially that Defendant proceeded pro se at trial as well as now on appeal.
Defendant argued that his constitutional right to confront witnesses was violated because he was not
allowed to personally cross-examine the State’s witnesses at the preliminary hearing even though
he was represented by counsel. The trial court interpreted Defendant’s argument as a request for a
second preliminary hearing. In denying Defendant’s motion, the trial court found that Defendant

       was provided a preliminary hearing and was represented by Counsel. His complaint
       is that he did not like the way his counsel conducted the hearing, and that some
       witnesses were not truthful. Rule 5, Tennessee Rules [of] Criminal Procedure]
       provides for a preliminary hearing, which was provided to the Defendant.

         We find no error in the trial court’s denial of a second preliminary hearing. We note that
a defendant “does not have a constitutional right under the State or Federal Constitution to
participate in propria persona in his own defense and simultaneously to be represented by
participating counsel. He may conduct his own defense without benefit of counsel or with an
attorney present in the capacity of ‘elbow counsel.’ The choice is his; he represents himself or he
is represented-one or the other, but not both.” State v. Burkhart, 541 S.W.2d 365, 371 (Tenn. 1976).
Defendant is not entitled to relief on this issue.

       Defendant also argues that the State’s failure to provide him with a written transcript of the
preliminary hearing violated his constitutional rights to present a defense and effectively cross-
examine the State’s witnesses in violation of Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194,
1196-97, 10 L. Ed. 2d 215 (1963). Defendant alleges that the transcript would show that the victim
recanted her charge against Defendant at the preliminary hearing and thus contains exculpatory
evidence as contemplated by Brady. Under Brady, the State had a duty to furnish the defendant with
any exculpatory evidence in its possession. Id. at 87, 83 S. Ct. at 1196-97.

       Defendant requested a copy of his preliminary hearing transcript at his motion hearing to
which the trial court responded, “All right.” Initially, we note that a written transcript of a
preliminary hearing is not required. Tenn. R. Crim. P. 5.1, Advisory Commission Comments. A
general sessions court is not a court of record. See State v. Black, 897 S.W.2d 680, 682 (Tenn.1995)


                                                -6-
(“[I]t is undisputed that a General Sessions court is not a court of record.”). The clerks of the general
sessions courts are required to keep such records in criminal proceedings as required by law and the
Tennessee Rules of Criminal Procedure. Tenn. R. Crim. P. 55. In a preliminary hearing,

        [t]he evidence of the witnesses does not have to be reduced to writing by the
        magistrate, or under the magistrate’s direction, and signed by the respective
        witnesses; but the proceedings shall be preserved by electronic recording or its
        equivalent. If the defendant is subsequently indicted, such recording shall be made
        available to the defendant or defense counsel so they may listen to the recording in
        order to be apprised of the evidence introduced in the preliminary examination.

Tenn. R. Crim. P. 5.1(a)(3)

         There is no indication in the record that an audio recording of the preliminary hearing was
not preserved. There is also no indication in the record that Defendant requested access to the
electronic recording as was his responsibility. The State is not required to disclose information a
defendant already possesses or is able to obtain. State v. Marshall, 845 S.W.2d 228, 233 (Tenn.
Crim. App.1992). Nor is the State required to disclose information that is not possessed by or under
the control of the prosecution or other governmental agency. Id. “When exculpatory evidence is
equally available to the prosecution and the accused, the accused ‘must bear the responsibility of
[his] failure to seek its discovery.’” Id. (citing United States v. McKenzie, 768 F.2d 602, 608 (5th Cir.
1985)). It was incumbent upon Defendant to request access to the electronic recording of his
preliminary hearing, which he apparently did not do. Defendant is not entitled to relief on this issue.

                         B. Psychological Evaluation of State’s Witnesses

        Defendant filed a general pre-trial motion requesting that all of the State’s witnesses submit
to a “medical mental examination . . . to insure that [Defendant] receive[s] a fair and impartial trial.”
More specifically, Defendant requested that Mr. Hill undergo a psychiatric examination because he
had previously been hospitalized for “extreme use or excess [sic] use of beer and whiskey and
cocaine.” Defendant contended that Mr. Hill was incompetent to testify. In another motion,
Defendant requested that witnesses Mr. Hill, Ms. Coburn, Detective Edwards, the victim, and an
“unknown trustee, Somerville Jail” be examined at the Western State Mental Hospital in Bolivar.
Finally, Defendant suggested in another motion that the victim was incompetent to testify because
of her “writing ability and not being able to read.” The trial court found that Defendant had failed
to establish that a psychological examination of the listed witnesses was necessary and denied
Defendant’s motion.

       Defendant argues that the denial of his motion requiring the above named witnesses to submit
to psychological examinations violated his constitutional right to present a defense and his right of
confrontation. Rule 601 of the Tennessee Rules of Evidence provides that “[e]very person is
presumed competent to be a witness except as otherwise provided in these rules or by statute.”
“Virtually all witnesses may be permitted to testify: children, mentally incompetent persons,


                                                  -7-
convicted felons.” Tenn. R. Evid. 601, Advisory Commission Comments. Rule 603 of the Tennessee
Rules of Evidence provides that “[b]efore testifying, every witness shall be required to declare that
the witness will testify truthfully by oath or affirmation, administered in a form calculated to awaken
the witness’s conscience and impress the witness’s mind with the duty to do so.” Further, the
determination as to whether a witness is competent to testify is a discretionary decision of the trial
court, which will not be overturned on appeal unless the court clearly abused its discretion. State v.
Hallock, 875 S.W.2d 285, 293 (Tenn. Crim. App.1993). As for the victim, while our supreme court
has held that a trial court has the inherent power to compel a psychiatric or psychological
examination of a sex abuse victim, it has also stated that “[s]uch power should be invoked only for
the most compelling of reasons, all of which must be documented in the record. This discretion
should be exercised sparingly.” Forbes v. State, 559 S.W.2d 318, 321 (Tenn.1977). “Compelling
reasons” include situations “such as where substantial doubt is cast upon the victim’s sanity, or
where there is a record of prior mental disorders or sexual fantasies, or where the story is incredible,
and even in these situations, only if there is little or no corroboration to support the charge.” State
v. Ballard, 714 S.W.2d 284, 287 (Tenn. Crim. App.1986); see also State v. Campbell, 904 S.W.2d
608, 612-13 (Tenn. Crim. App.1995).

        At the motion hearing, the only information advanced by Defendant in support of his motion
for a psychiatric examination of the victim and Mr. Hill is that Defendant did not know “if the
witnesses was [sic] high on medication and they’ve been in the hospital the other two times.” The
record is devoid of any basis for granting Defendant’s motion, or any evidence that the witnesses
were incompetent to testify at the time of trial. The Confrontation Clause is a trial right, designed
to prevent improper restrictions of the types of questions that defense counsel may ask during cross-
examination, and not a “constitutionally compelled right of pretrial discovery.” Pennsylvania v.
Ritchie, 480 U.S. 39, 52, 107 S. Ct. 989, 999, 94 L. Ed. 2d 40 (1987). “The Clause’s ultimate goal
is to ensure reliability of evidence . . . by testing in the crucible of cross-examination.” Crawford
v. Washington, 541 U.S. 36, 62, 124 S. Ct. 1354, 1370, 158 L. Ed. 2d 177 (2004). “The ability to
question adverse witnesses, however, does not include the power to require the pretrial disclosure
of any and all information that might be useful in contradicting unfavorable testimony.” Ritchie, 480
U.S. at 53, 107 S. Ct. at 999. Defendant is not entitled to relief on this issue.

                                          C. DNA Testing

        Defendant argues that the trial court erred in denying Defendant’s request for DNA analysis
on himself and the victim. A rape kit was collected from the victim at the time of her medical
examination. No sample was collected from Defendant for comparison purposes, however, because
of the passage of time before the collection of a sample was contemplated. The State, therefore, did
not intend to introduce DNA evidence at trial. The trial court found that “[s]ince there is no DNA
evidence to be introduced, and no reasons have been shown or presented for this testing, this request
is denied.”

       Based on our review of the record, we find no error in the trial court’s denial of Defendant’s
motion concerning DNA analysis.


                                                  -8-
                               D. Motion to Dismiss the Indictment

        At the motion hearing, Defendant argued that the indictment against him should be dismissed
because the grand jury was selected in “a discriminatory manner.” Defendant alleged that the panel
“was coerced and forced by the District Attorney, like I say, the prosecutor, which is supposed to be
their legal counsel, which forced the Grand Jury to vote in favor of the State, because they failed to
submit evidence on my own, the evidence that the Grand Jury failed to hear.”

       The trial court denied Defendant’s motion, finding that:

       the Defendant presented no proof or statement other than the allegation that the
       Grand Jury was selected in a discriminatory manner. More than a conclusion is
       required. The Defendant also included in his motion that the indictment should be
       dismissed because the Grand Jury only heard one side, the officer’s testimony. The
       Motion to Dismiss is denied.

        We find no abuse of discretion in denying Defendant’s motion to dismiss the indictment. See
State v. Bonderant, 4 S.W.3d 662, 675 (Tenn. 1999)(rejecting the defendant’s motion to quash the
indictment in the absence of any proof that discrimination tainted the entire grand jury). Defendant
is not entitled to relief on this issue.

                                        E. Change of Venue

         Defendant filed a pre-trial motion requesting a change of venue based on a general allegation
that “the State officials have obstructed justice” in a variety of ways. At the hearing on his motion,
Defendant argued that “most likely most of the people, like I say, in Fayette County are related to
each other.” The trial court found that “Rule 18 requires venue to be in the County where the offense
was committed. The Defendant made no showing of publicity or any reason to suspect that the
Defendant could not receive a fair trial in Fayette County. If it appears during jury selection that a
fair trial probably cannot be had, the Court will reconsider this motion.”

       At the conclusion of the State’s voir dire of the prospective jurors, Defendant was extended
an opportunity to ask the panel questions, but Defendant responded that he had no questions for the
prospective jurors. None of the jurors indicated that they knew Defendant or had been unduly
exposed to pre-trial publicity.

        A change of venue may be granted if it appears that “a fair trial is unlikely because of undue
excitement against the defendant in the county where the offense was committed or for any other
cause.” Tenn. R. Crim. P. 21(a). A motion for change of venue is left to the sound discretion of the
trial court and the court’s ruling will be reversed on appeal only upon a clear showing of an abuse
of that discretion. State v. Howell, 868 S.W.2d 238, 249 (Tenn.1993); State v. Hoover, 594 S.W.2d
743, 746 (Tenn. Crim. App.1979). Based on our review of the record, we conclude that the trial
court did not abuse its discretion in denying Defendant’s motion for change of venue.


                                                 -9-
                F. Pre-trial Motions not Brought to the Attention of the Trial Court

        Defendant filed approximately 130 pre-trial motions, which, although at times repetitive,
covered a wide spectrum of issues. A hearing was held on Defendant’s pre-trial motions on March
22, 2004, at which time Defendant addressed nineteen of the issues raised in his pre-trial motions.
Defendant acknowledged that he had filed a number of pre-trial motions, but stated, “I’m not going
to waste the Court’s time, like I say, with all the motions.” At the conclusion of the hearing, the trial
court issued its order, ruling on those issues which were brought to its attention. In his direct appeal,
Defendant argues generally that the trial court erred in failing to rule on all of his pre-trial motions.
He seeks appellate review of those issues not presented to the trial court at the motion hearing, and
upon which no factual findings were made.

         This Court’s jurisdiction is appellate only; appellate courts generally do not review issues not
presented to or dealt with by the trial court. T.C.A. § 16-5-108; Tenn. R. App. P. 36(a). It is a well-
established rule of law that the failure to bring a motion to the attention of the trial court constitutes
a waiver of the issue. State v. Locke, 771 S.W.2d 132, 138 (Tenn. Crim. App. 1988); State v. Kinner,
701 S.W.2d 224, 227 (Tenn. Crim. App. 1985). “The filing of a motion with the clerk without
presenting it to the trial court for determination is of no effect.” Kinner, 701 S.W.2d at 227. A trial
judge will not be placed in error for failing to consider something which was never presented to him.
State v. Williams, 638 S.W.2d 417, 421 (Tenn. Crim. App. 1982). Accordingly, we consider waived
those issues reflected in Defendant’s pre-trial motions which were not presented to the trial court by
Defendant at his motion hearing. See Locke, 771 S.W.2d at 138 (“When the record transmitted to
this Court does not reveal that a pre-trial motion was brought to the attention of the trial court prior
to trial so that the trial court could rule upon the motion, the defendant waives the issue.”).

IV. Evidentiary Rulings

                                        A. Standard of Review

        The admissibility of evidence is generally within the sound discretion of the trial court. State
v. Saylor, 117 S.W.3d 239, 247 (Tenn. 2003). The threshold determination is whether or not the
proffered evidence is relevant. Pursuant to Rule 401 of the Tennessee Rules of Evidence, evidence
is deemed relevant if it has “any tendency to make the existence of any fact that is of consequence
to the determination of the action more probable or less probable than it would be without the
evidence.” See State v. Forbes, 918 S.W.2d 431, 449 (Tenn. Crim. App. 1995). Even relevant
evidence, however, may be excluded “if its probative value is substantially outweighed by the danger
of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue
delay, waste of time, or needless presentation of cumulative evidence.” Tenn. R. Evid. 403. “When
arriving at a determination to admit or exclude even that evidence which is considered relevant, trial
courts are generally accorded a wide degree of latitude and will only be overturned on appeal when
there is a showing of abuse of discretion.” Saylor, 117 S.W.3d at 247.




                                                  -10-
        A pro se defendant is not exempt from the rules of evidence and procedure. State v.
Carruthers, 35 S.W.3d 516, 552 (Tenn. 2000); State v. Bradfield, 973 S.W.2d 937, 945 (Tenn. Crim.
App. 1997). The pro se defendant “is bound by the record he has created in the trial court.” State
v. Gillespie, 898 S.W.2d 738, 741 (Tenn. Crim. App. 1994); see also United States v. Dujanovic, 486
F.2d 182 (9th Cir. 1973) (observing that “one of the penalties of self-representation is that [the
appellant] is bound by his own acts and conduct and held to his record”).

        Defendant argues generally that the trial court’s evidentiary rulings denied him his
constitutional right to confront the witnesses against him and to conduct meaningful cross-
examination. In examining the relationship between the constitutional rights extended under the
Sixth Amendment and the Due Process Clause of the Fourteenth Amendment and the evidentiary
rules governing relevance and the impeachment of witnesses, this Court has observed,

       [w]e begin by noting that the defendant’s constitutional right to confront the
       witnesses against him includes the right to conduct meaningful cross-examination.
       Pennsylvania v. Ritchie, 480 U.S. 39, 51, 107 S. Ct. 989, 998, 94 L. Ed. 2d 40 (1987);
       State v. Brown, 29 S.W.3d 427, 431 (Tenn.2000); State v. Middlebrooks, 840 S.W.2d
317, 332 (Tenn.1992). Denial of the defendant’s right to effective cross-examination
       is “ ‘constitutional error of the first magnitude’ ” and may violate the defendant’s
       right to a fair trial. State v. Hill, 598 S.W.2d 815, 819 (Tenn. Crim. App.1980)
       (quoting Davis v. Alaska, 415 U.S. 308, 318, 94 S. Ct. 1105, 1111, 39 L. Ed. 2d 347
       (1974)). “The propriety, scope, manner and control of the cross-examination of
       witnesses, however, rests within the sound discretion of the trial court.” State v.
       Dishman, 915 S.W.2d 458, 463 (Tenn. Crim. App.1995); Coffee v. State, 188 Tenn.
1, 4, 216 S.W.2d 702, 703 (1948). Furthermore, “a defendant’s right to confrontation
       does not preclude a trial court from imposing limits upon cross-examination which
       take into account such factors as harassment, prejudice, issue confrontation, witness
       safety, or merely repetitive or marginally relevant interrogation.” State v. Reid, 882
S.W.2d 423, 430 (Tenn. Crim. App. 1994). This court will not disturb the limits that
       a trial court has placed upon cross-examination unless the court has unreasonably
       restricted the right. Dishman, 915 S.W.2d at 463; State v. Fowler, 213 Tenn. 239,
       253, 373 S.W.2d 460, 466 (1963).

       We also recognize that the “Sixth Amendment and the Due Process Clause of the
       Fourteenth Amendment clearly guarantee a criminal defendant the right to present
       a defense which includes the right to present witnesses favorable to the defense.”
       Brown, 29 S.W.3d at 432; Chambers v. Mississippi, 410 U.S. 284, 302, 93 S. Ct.
1038, 1049, 35 L. Ed. 2d 297 (1973) ( “Few rights are more fundamental than that of
       an accused to present witnesses in his own defense.”) Although this right is critical,
       at times it “ ‘must yield to other legitimate interests in the criminal trial process,’”
       including “‘established rules of procedure and evidence designed to assure both
       fairness and reliability in the ascertainment of guilt and innocence.’” Brown, 29
S.W.3d at 432 (quoting Chambers, 410 U.S. at 295, 302, 93 S. Ct. at 1046, 1049).

State v. Wyrick, 62 S.W.3d 751, 770 (Tenn. Crim. App. 2001).

                                                -11-
        With that in mind, we now turn to Defendant’s issues concerning the trial court’s evidentiary
rulings.

                                            B. Rule 412

         Defendant challenges the trial court’s ruling under Rule 412 of the Tennessee Rules of
Evidence denying Defendant the opportunity to cross-examine the victim about the victim’s
consensual relationship with him and her sexual relationship with Mr. Hill. Although not entirely
clear, it appears that Defendant argues that the evidence is admissible under Rule 412 to show that
Defendant’s sexual conduct with the victim was consensual, or, alternatively, that the evidence was
relevant to explain the victim’s medical injuries by showing that the victim had sexual relations with
Mr. Hill instead of Defendant. See Tenn. R. Evid. 412(c)(3) and (4)(I).

         Rule 412 is frequently referred to as Tennessee’s rape shield law and “limits the admissibility
of evidence about the prior sexual behavior of a victim of a sexual offense, and establishes
procedures for determining when evidence is admissible.” State v. Sheline, 955 S.W.2d 42, 45
(Tenn.1997). “The law was enacted to reflect the general view that evidence of prior sexual behavior
is irrelevant or, if relevant, has little probative value compared to its prejudicial effect, unless the
evidence is within one of the enumerated exceptions.” State v. Brown, 29 S.W.3d 427, 429-30
(Tenn. 2000).

        As pertinent to Defendant’s contentions, Rule 412 provides that evidence of specific
incidents of a victim’s sexual behavior is inadmissible unless offered in accordance with the
procedural requirements embodied in the rule, and, (1) is offered on the issue of consent if the
sexual behavior is with the defendant, or (2) is offered to rebut or explain medical evidence if the
sexual behavior was with a person other that the defendant. Tenn. R. Evid. 412(c)(3) and (4)(I). If
the proferred evidence satisfies subsection (c), subsection (d)(4) further requires as a prerequisite to
admissibility a determination by the trial court that the probative value of the evidence outweighs
its unfair prejudice to the victim. Tenn. R. Evid. 412(d)(4).

         In order to introduce such evidence, the defendant must file a written motion ten days prior
to trial, accompanied by an offer of proof describing the specific evidence and the purpose for
introducing it. Id. 412(d)(i) and (iii). The motion must “be served on all parties, the prosecuting
attorney, and the victim.” Id. 412(d)(ii).

        Although Defendant filed the required motion within the allotted time limit, his motion
contains only conclusory statements without an offer of proof to support the allegations. Defendant
stated that “the purpose of this motion [is] to prove that this [is a] false charge, and allegation, and
that someone else committed this alleged charge. And their personal vandetta [sic] between victim
and state witness[es], and state only [has] evidence based on perjury and this evidence should be
admitted part of accused[‘s] due process rights. And this case was conducted with improper
investigation.”



                                                 -12-
         The trial court deferred ruling on Defendant’s motion in the absence of the victim at the
hearing on March 22, 2004, and directed that the “procedure set forth in Rule 412(d) will be
conducted by the trial judge, upon notice by the defendant.” During the victim’s cross-examination,
the trial court conducted a hearing out of the presence of the jury to allow Defendant the opportunity
to present an offer of proof that would support the introduction of evidence concerning specific
incidents of the victim’s sexual conduct under Rule 412. Defendant stated that Mr. Hill
“[s]ometimes . . . spends the night . . . in [the victim’s] bedroom.” When asked for clarification,
Defendant explained, “The crime happened on April the 8th, you know what I’m saying. I’m telling
the offer [sic] what I’m saying right now is sexual behavior misconduct in February of 2003.”
Defendant alleged that the victim watched “Playboy tapes” with him. In conclusion, Defendant
stated:

        Your Honor, you know what I’m saying right now hey, the victim, you know what
        I’m saying right now, [the victim], right, what I’m saying right now, in the past, right
        what I’m saying right now, it was consensual in the past. So consensual, what I’m
        saying right now, she was speaking that night, that night that it happened, Your
        Honor, what I’m saying right now. It don’t say it happened at night. You know what
        I’m saying. I’m thinking this witness, what I’m saying, thinking about what you see
        on a video tape or some Playboy tape in the past or something on this incident that
        she’s speaking of today. I’m alleging this crime never occurred on April the 8th of
        2003. It probably happened in the past or prior or misconduct had happened.

        Other than general allegations that the victim watched a video tape with Defendant on the
night of the offense, and that “probably” Defendant and the victim had engaged in consensual sexual
relationships in the past, or the victim had engaged in sexual relationships with Mr. Hill at some
point prior to the date of the offense, Defendant offers no specific incidents of sexual behavior which
are relevant to the issue of consent or a sexual act with another person to rebut the medical evidence.
Based on our review, we conclude that the trial court did not abuse its discretion in excluding the
challenged evidence, nor did such exclusion violate Defendant’s confrontation rights. Defendant
is not entitled to relief on this issue.

                                             C. Subpoenas

        Defendant argues that the trial court’s grant of the State’s application to quash the subpoenas
issued by the Defendant requiring the attendance and testimony of Elizabeth Rice, District Attorney
General for Fayette County, and Ron Swanton, with the Rossville Police Department, violated his
constitutional right to present a defense. The Sixth Amendment to the United States Constitution
grants an accused a right to compulsory process for obtaining witnesses in his or her favor. Faretta
v. California, 422 U.S. 806, 816, 95 S. Ct. 2525, 2532 (1975). However, a criminal defendant’s right
to compulsory process is not absolute; rather, the United States Constitution only prohibits a state
from denying a defendant the ability to present testimony that is “‘relevant and material, and . . . vital
to the defense.’” United States v. Valenzuela Bernal, 458 U.S. 858, 867, 102 S. Ct. 3440, 3446
(1982)(quoting Washington, 388 U.S. at 16, 87 S.Ct. at 1922)); see also, e.g., United States v.


                                                  -13-
Williamson, 202 F.3d 974, 979 (7th Cir.2000); United States v. Soape, 169 F.3d 257, 268 (5th Cir.),
cert. denied, 527 U.S. 1011, 119 S. Ct. 2353 (1999); Richmond v. Embry, 122 F.3d 866, 872 (10th
Cir.1997); United States v. North, 910 F.2d 843, 889 (D. C .Cir.1990), withdrawn and superceded
in part on other grounds by United States v. North, 920 F.2d 940 (D. C. Cir.1990). The Tennessee
Constitution similarly affords a defendant facing criminal prosecution the right “to have compulsory
process for obtaining witnesses in [the defendant’s] favor.” Tenn. Const. art. I, § 9. Moreover, like
the United States Constitution, our state constitution only extends to a defendant a right to
compulsory process “[i]f a prospective witness is or probably will be a material one. . . . The matter
turns on whether the issuance of process would in fact be an abuse of process, and, if the Court finds
such is the case the Court has power to prevent such abuse.” Bacon v. State, 385 S.W.2d 107, 109
(Tenn.1964); see also State v. Smith, 639 S.W.2d 677, 680 (Tenn. Crim. App.1982)(“‘[T]he
constitutional right to compulsory process requires such process for, and only for, competent,
material, and resident witnesses whose expected testimony will be admissible.’”); see also T.C.A.
§ 40-17-105 (“As provided by the Constitution of Tennessee, the accused, in all criminal prosecution
has a right to meet the witnesses face to face, and to have compulsory process for obtaining
witnesses in the accused’s favor.”)

         At a hearing outside the presence of the jury, the State argued that Officer Swanton was not
involved in the case other than presenting the matter to the grand jury. Defendant argued that Officer
Swanton “probably” was involved in the investigation. The main thrust of Defendant’s desire to
secure Officer Swanton as a witness concerned a past encounter between the victim and Officer
Swanton when Officer Swanton was investigating a charge against Defendant’s brother, Robert Tate.
Defendant alleged that Officer Swanton had visited the victim’s house at some point in the past
looking for Defendant’s brother, Robert Tate, “with the victim probably standing there and [the
victim] told” Officer Swanton that Robert Tate was not there when he was. Defendant submits that
this testimony was relevant to impeach the credibility of the victim. As for District Attorney General
Rice, Defendant submitted that “[Ms.] Rice was – had visit[ed] also Frederick Hill. He rode around
in [her] car in Rossville, you see what I’m saying. [S]he had investigated the case as well as [s]he
had talked to the witness.”

         The trial court found that neither witness could present either relevant or material testimony
at trial and granted the State’s application to quash the subpoenas.

        In reviewing a trial court’s exercise of its power and duty to prevent the abuse of its process,
appellate courts in Tennessee have generally applied an abuse of discretion standard. See, e.g., State
v. Burrus, 693 S.W.2d 926, 929 (Tenn. Crim. App. 1985). As pertinent to General Rice, “[i]t is left
to the sound discretion of the trial court as to whether to either allow or require a member of the
prosecuting team to testify. Because of the potential for misuse of the privileges by the defense, the
practice is not to be permitted unless absolutely necessary.” State v. Baker, 931 S.W.2d 232, 238
(Tenn. Crim. App. 1996) (citing Bowman v. State, 598 S.W.2d at 811). Based on our review, we
conclude that the trial court did not abuse its discretion in granting the State’s application to quash
the subpoena as to General Rice.



                                                 -14-
        We also conclude that the trial court did not abuse its discretion as to the requested subpoena
for Officer Swanton’s testimony. Assuming arguendo that the incident actually, as opposed to
“probably” occurred, Officer Swanton was apparently not privy to the victim’s deception as to her
son’s whereabouts, if indeed such deception occurred. Officer Swanton’s proposed testimony was
inadmissible on any number of grounds. See, e.g., Tenn. R. Evid. 608(b) (“Specific instances of
conduct of a witness for the purpose of attacking or supporting the witness’s character for
truthfulness . . . may not be proved by extrinsic evidence.”). Defendant is not entitled to relief on
this issue.

                       D. Violation of “The Rule” of Witness Sequestration

        Defendant filed a pre-trial motion requesting that all witnesses be excluded at trial pursuant
to Rule 615 of the Tennessee Rules of Evidence, familiarly known as the “Rule.” The trial court
granted Defendant’s motion and called for the exclusion of all witnesses from the courtroom prior
to opening arguments. During the presentation of his defense, Defendant called as witnesses Minnie
Ryan and Mary Coburn (Ford), both of whom were present in the courtroom during the trial. In a
hearing outside the presence of the jury, Defendant made an offer of proof as to the testimony of
these witnesses. Defendant said that the affidavit of complaint erroneously said that the victim called
her daughter, Mary Coburn, immediately after the offense when, in fact, Ms. Coburn would testify
that the victim called her other daughter, Sarah Boyd. The State did not dispute that the affidavit
listed Mary Coburn’s name in error and pointed out that the trial testimony was consistent that the
victim called Sarah Boyd. As for Minnie Ryan, Defendant said that she had knowledge as to “what
was going on inside this particular residence. . . . since it’s [the victim’s] daughter, you know what
I’m saying right now, most likely, you know what I’m saying, her son going to tell, you know what
I’m saying, what she said, you know what I’m saying right now. . . .” The trial court found that even
if Ms. Coburn and Ms. Ryan were permitted to testify, the proposed testimony of both witnesses
would be inadmissible on relevancy and hearsay grounds, and it excluded the testimony.

        “At the request of a party the court shall order witnesses, including rebuttal witnesses,
excluded at trial or other adjudicatory hearing. In the court’s discretion, the requested sequestration
may be effective before voir dire, but in any event shall be effective before opening statements.”
Tenn. R. Evid. 615. The Tennessee Supreme Court has said that “[t]he purpose of the rule is to
prevent one witness from hearing the testimony of another and adjusting his testimony accordingly.”
State v. Harris, 839 S.W.2d 54, 68 (Tenn. 1992) (citing Smith v. State, 554 S.W.2d 648, 651 (Tenn.
Crim. App. 1977)). We have previously explained the authority of the trial court in considering
alleged violations of the rule:

       Rule 615 does not prescribe a specific sanction for its violation. Instead, courts retain
       the discretion to impose a variety of sanctions appropriate to the circumstances. State
       v. Anthony, 836 S.W.2d 600, 605 (Tenn. Crim. App. 1992); see also N. Cohen et al.,
       Tennessee Law of Evidence § 6.15[11][b] (4th ed.2000). The trial court may, as a
       sanction, exclude the testimony of a witness who hears other testimony while subject
       to a sequestration order. See State v. Weeden, 733 S.W.2d 124, 125 (Tenn. Crim.


                                                 -15-
        App. 1987). The decision to exclude or allow the testimony is a matter within the
        discretion of the trial court, subject to a showing of abuse and prejudice to the
        complaining party. State v. Chadwick, 750 S.W.2d 161, 166 (Tenn. Crim. App.
        1987).

State v. Black, 75 S.W.3d 422, 424-25 (Tenn. Crim. App. 2001).

        Based upon our review of the record, we conclude that Defendant has failed to show that he
was prejudiced by the exclusion of the testimony of Mary Coburn and Minnie Ryan. Defendant is
not entitled to relief on this issue.

        After the exchange about these two witnesses’ testimony, Defendant acknowledged to the
trial court that all of his witnesses had been present during the course of the trial. According to
Defendant’s brief, but not clear from the record, Defendant believed that the trial court’s ruling
excluding the testimony of Ms. Coburn and Ms. Ryan also served as an exclusion of the testimony
of his other witnesses, including Maggie Jones and Craig Andreas. Defendant argues that the
exclusion of these witnesses under Rule 615 violated his constitutional right to present a defense.

       Defendant, however, did not call these witnesses to testify or even bring the witnesses’
presence to the trial court’s attention. Accordingly, the trial court was not given an opportunity to
consider the proposed testimony of the witnesses in order to exercise its discretionary authority under
Rule 615.

         “Error may not be predicated upon a ruling which admits or excludes evidence unless a
substantial right of the party is affected and . . . [i]n case the ruling is one of excluding evidence, the
substance of the evidence and the specific evidentiary basis supporting admission were made known
to the court by offer or were apparent from the context.” Tenn. R. Evid. 103. Moreover, no relief
on appeal may be granted “in contravention of the trier of fact,” and no relief may be “granted to a
party responsible for an error or who failed to take whatever action was reasonably available to
nullify the harmful effect of an error.” Tenn. R. App. P. 36(a). Defendant is not entitled to relief on
this issue.

                                      E. Witness Michael Draper

        Although not entirely clear, Defendant appears to argue that the trial court erred in not
requiring the State to call Officer Draper to testify because Officer Draper was included on the
State’s list of potential witnesses. Officer Draper and Officer Wilson participated in the interview
that culminated in Defendant’s written statement. The State chose to call Officer Wilson to testify
instead of Officer Draper.

        Tennessee Code Annotated section 40-17-106 creates the duty for the district attorney general
to endorse on each indictment or presentment the names of the witnesses he intends to summon for
the state. The statute, directory in nature, does not necessarily disqualify a witness whose name does


                                                   -16-
not appear on the indictment from testifying and does not mandate the state to call all witnesses
actually endorsed on the indictment. State v. Street 768 S.W.2d 703, 710 -711 (Tenn. Crim. App.,
1988) (citing Aldridge v. State, 4 Tenn. Crim. App. 254, 470 S.W.2d 42 (1971); Houston v. State,
567 S.W.2d 485 (Tenn. Crim. App. 1978)).

       Defendant was entitled to request the issuance of subpoenas. The record does not show
whether or not he subpoenaed Officer Draper to testify. Defendant is not entitled to relief on this
issue.

                                             F. 911 Tape

       At the start of the presentation of his defense and before calling his first witness, Defendant
sought to introduce the recording of the 911 call made by Mr. Ryan. Defendant acknowledged that
Mr. Ryan called 911 but insisted that he also spoke to the dispatcher. The trial court denied the
admission of the tape on hearsay grounds. Defendant argues that the trial court’s ruling was error
because the tape contained “exculpatory evidence.” Defendant does not suggest what this
exculpatory evidence might be beyond his allegation that he talked to the dispatcher and told the
dispatcher that he knew what “was going on at the apartment.”

         Hearsay is defined as “a statement, other than one made by the declarant while testifying at
the trial or hearing, offered in evidence to prove the truth of the matter asserted.” Tenn. R. Evid.
801(c). Generally, hearsay statements are inadmissible unless they fall under one of the recognized
exceptions to the hearsay rule. Tenn. R. Evid. 802. Accordingly, a trial court’s ruling on whether
a statement is hearsay is a question of law, and the appellate court reviews the issue de novo without
a presumption of correctness. See State v. Schiefelbein, 2007 WL 465151, *31 (Tenn. Crim. App.
2007)(citing Shelia Rae Gibbs v. Robin Media Group, No. M1999-00820-COA-R3-CV, slip op. at
3 (Tenn. Ct. App., Nashville, Aug. 25, 2000); Russell v. Crutchfield, 988 S.W.2d 168, 170 (Tenn.
Ct. App.1998)).

        Defendant does not suggest what exception might be applicable in the case sub judice which
would warrant disturbing the trial court’s ruling. We conclude that the trial court did not err in ruling
that the 911 tape was inadmissible hearsay. Defendant is not entitled to relief on this issue.

                                    G. Suppression of Statement

         Defendant filed numerous pre-trial motions seeking to suppress certain evidence and his
statement to the police. At the hearing on Defendant’s pre-trial motions, Defendant argued that the
evidence seized when he was arrested should be suppressed. This evidence included “all the sheets,
bedspreads, clothing, beer container, whiskey bottle, pictures, everything they seized, [and the] VCR
. . . and videotapes.” The following colloquy occurred:

        [THE COURT]:            Excuse me just a second. Does the State have any videotapes
                                they intend to introduce in the case in chief?


                                                  -17-
       [THE STATE]:           No, your Honor.

        [DEFENDANT]:          The State hasn’t provided anything in discovery.

       [THE COURT]:           I’m just finding out. If you want something suppressed, and
                              they’re not intending to introduce anything, then there’s no
                              point in having a motion.

       [DEFENDANT]:           Yes sir. That’s fine.

       [THE COURT]:           What else is it specifically that you want suppressed?

       [DEFENDANT]:           Specifically, like I say, the arrest warrant, you know what I
                              say, number one – the arrest warrant and the affidavit of
                              complaint.

       [THE COURT]:           All right. The arrest warrant and affidavit of complaint will
                              not be introduced to the jury.

       [DEFENDANT]:           They will not.

        Defendant did not raise the issue of the suppression of his statement at the motion hearing,
nor did he offer any proof on this issue. The trial court found:

       The Defendant moved to suppress a number of items, including all sex tapes or video
       tapes. The tapes were the only things addressed at the hearing, and the State
       indicated that there are no tapes to be introduced or suppressed. The Defendant
       requested that the arrest affidavit not be introduced, and that request is granted. The
       State is required to call witnesses to testify.

        Following opening statements, the trial court again addressed Defendant’s pre-trial motions
during a hearing outside of the jury’s presence, and Defendant did not raise any issues concerning
the suppression of his statement. At trial, Defendant’s statement was introduced into evidence
during the testimony of Officer Wilson . Defendant made the following objection:

       I’m going to object to the statement because that’s not my initials there. Somebody
       wrote those initials there. But you can enter it into evidence. That’s fine. I’m
       objection [sic], you know what I’m saying, to the statement. Those initials are not
       my initials.

      Upon further direct examination, Officer Wilson testified that he personally observed
Defendant initial his statement. On cross-examination, Defendant did not challenge Officer
Wilson’s testimony concerning the circumstances under which Defendant’s statement was made, or


                                                -18-
his testimony that Defendant was read his Miranda rights, executed a written waiver of those rights,
and voluntarily gave a statement to the police. Defendant did not raise the issue during his direct
testimony.

        “The manner of objecting to the admissibility of a confession in this State is a travel-worn
path. The proper procedure is to conduct a hearing outside the presence of the jury, at the conclusion
of which the trial judge determines the question of admissibility of the confession.” State v.
Robinson, 622 S.W.2d 62, 67 (Tenn. Crim. App., 1980) (citing State v. Pursley, 550 S.W.2d 949,
(Tenn.1977)). At such a hearing, it is incumbent upon the parties to offer all of their proof on the
issues. Id. (citing Shafer v. State, 381 S.W.2d 254, 214 Tenn. 416 (1964)). Although Defendant
claimed in his pre-trial motions that he was not read his Miranda rights prior to making his statement
and that his statement was involuntary, Defendant did not bring these issues to the trial court’s
attention at the hearing on his motion to suppress, nor did he offer any evidence at the hearing
concerning the circumstances surrounding the taking of his statement. Thus, the trial court did not
even make any factual findings as to this issue, much less rule on the issue. This Court’s jurisdiction
is appellate only; appellate courts generally do not review issues not presented to or dealt with by
the trial court. T.C.A. § 16-5-108; Tenn. R. App. P. 36(a). As a result, review of this issue is
waived.

                                     H. Victim’s prior injuries

       Defendant argues that his right to cross-examine the victim was impermissibly impaired
when he was prevented from questioning the victim about certain injuries which Defendant alleged
she had sustained at a casino at some unspecified point in time. During the victim’s cross-
examination, the following colloquy occurred:

       [DEFENDANT]:            How did you get your shoulder injury?

       ...

       [THE VICTIM]:           Because you throw [sic] me on the floor. That’s how.

       [DEFENDANT]:            But you never had a shoulder injury before I throwed [sic] you
                               on the floor?

       [THE VICTIM]:           No.

       [DEFENDANT]:            So you never went to the doctor for no shoulder injury or
                               nothing?

       [THE VICTIM]:           No, I go to the doctor and didn’t go for no shoulder. I go for
                               muscle pains.



                                                 -19-
        [DEFENDANT]:            What kind of medication are you taking?

        [THE STATE]:            I’m going to object to the relevance.

        [THE COURT]:            That’ll be sustained. You have to be more specific.

        [DEFENDANT]:            The victim, you know what I’m saying, have you ever fallen,
                                right you know what I’m saying, on the floor of your
                                apartment, the victim?

        [THE STATE]:            I’m going to object to relevance.

        [THE COURT]:            That’ll be sustained. You have to be more specific, sir.

        ...

        [DEFENDANT]:            Do you have any medical records saying that you already had
                                an injury before that day occurred?

        [THE VICTIM]:           No. No.

         Defendant argues that the trial court erred in sustaining the State’s objections to this line of
questioning. Defendant does not say when this injury was supposed to have occurred. The victim
testified that she had not hurt her shoulder prior to the offense, and that she had never seen a doctor
about an injury to her shoulder.

        The propriety, scope, manner, and control of testimony and other evidence are matters
entrusted to the sound discretion of the trial court. See State v. Hutchison, 898 S.W.2d 161, 4172
(Tenn. 1994); State v. Barnard, 899 S.W.2d 617, 624 (Tenn. Crim. App.1994) (citing State v. Banks,
564 S.W.2d 947, 949 (Tenn. 1978)); see also Tenn. R. Evid. 611. “Absent a clear abuse, which has
resulted in manifest prejudice to the accused, this court will not interfere with the trial court’s
exercise of its discretion in matters pertaining to the examination of witnesses.” State v. Humphreys,
70 S.W.3d 752, 766 (Tenn. Crim. App.2001) (citing Coffee v. State, 216 S.W.2d 702, 703
(Tenn.1948)). In the exercise of his right to present a defense, an accused generally “must comply
with established rules of procedure and evidence designed to assure both fairness and reliability in
the ascertainment of guilt and innocence.” Chambers v. Mississippi, 410 U.S. 284, 302, 93 S. Ct.
1038, 1049, 35 L. Ed. 2d 297 (1973). Defendant did not make an offer of proof as to the testimony
he deemed relevant. Without an offer of proof as to the victim’s testimony, we are unable to
determine whether the trial court’s ruling was error. State v. Baxter, 938 S.W.2d 697, 703 (Tenn.
Crim .App.1996); see also State v. Martin, 642 S.W.2d 720, 724 (Tenn.1982) (offer of proof needed
for appellate court to assess the impact of a ruling).




                                                  -20-
        Based on our review, we find no abuse of discretion in the trial court’s evidentiary ruling on
this issue. Defendant is not entitled to relief on this issue.

                                         I. Expert Witness

        Defendant filed several pre-trial motions for the appointment of an expert to assist him in his
defense. Defendant did not raise the issue at the motions hearing. Before the opening of the State’s
case-in-chief, Defendant requested that the trial court provide him with the services of an expert,
which the trial court denied because it was raised past the last day for filing motions, a date well
within the discretion of the court to set. Defendant now challenges the trial court’s denial of his
motion for an expert witness, arguing that the ruling denied him the opportunity to present a defense
or effectively cross-examine witnesses.

         According to Defendant’s “Motion for appointment [of an] Expert Witness,” Defendant
states that the victim and Mr. Hill have been hospitalized in the past for substance abuse, both have
fallen or “passed out,” and are on medication. Defendant stated, “A mental expert is require[d] to
test their mental state and mine.” In a second motion, Defendant stated that he needed an expert
witness “to testify concerning evidence offer[ed] by the State and cross-examine their witness[es]
concerning truthful documents, [whether] any injury occurred or [whether] somebody else could
have committed the crime. The Defendant need[s] an expert in the medical field to dispute [the
State’s witness].” In another motion, Defendant requested an expert witness to “conduct [a]
gynecologist examination” on the victim in order to rebut the State’s medical evidence, and to give
testimony concerning the victim’s prior injuries.

        The court may set a time for the making of pretrial motions or requests and, if required, a
later date of hearing. Tenn. R. Crim. P. 12(c). Clearly, the granting of a motion for a request of this
nature made on the day of trial would probably have required a continuance and delay of the trial.
The decision whether to grant or deny a continuance rests within the sound discretion of the trial
court. State v. Morgan, 825 S.W.2d 113, 117 (Tenn. Crim. App.1991). The trial court has
substantial discretion “to control the docket and the flow of justice therefrom” in order for the court
system to function properly. State v. Barbara Norwood, No. 03-C-01-9111-CR-00366 (Tenn. Crim.
App. at Knoxville, Dec. 10, 1992).

        We conclude that the trial court did not abuse its discretion in denying Defendant’s request
for the appointment of an expert. Defendant had the opportunity to argue the necessity for his
request at the motions hearing prior to trial, and he chose not to do so. Moreover, even had
Defendant’s request for the assistance of an expert been made timely, Defendant has failed to
establish a particularized need for such services as required by Rule 13(c)(2) of the Rules of the
Tennessee Supreme Court. To support his request, Defendant was required to show that a substantial
need existed which required the assistance of state paid supporting services, and that his defense
could not be fully developed without such expert before the trial court was required to grant his
request for expert services. State v. Barnett, 909 S.W.2d 423, 430 (Tenn. 1995). Generally,
unsupported assertions that the services are needed to counter the State’s proof are insufficient to


                                                 -21-
establish the “particularized need” for such services. Id.; State v. Cazes, 875 S.W.2d 253, 261 (Tenn.
1994). Defendant is not entitled to relief on this issue.

                            J. Trial Court’s Failure to Declare a Mistrial

        Defendant argues that the trial court erred in not declaring a mistrial when the trial court
excluded his defense witnesses from testifying because of violation of Rule 615 of the Tennessee
Rules of Evidence. Whether to grant a mistrial lies within the sound discretion of the trial court, and
we will not disturb the court’s decision in this regard absent a clear showing of abuse of discretion.
State v. Land, 34 S.W.3d 516, 527 (Tenn. Crim. App. 2000) (citations omitted). A mistrial should
be declared in a criminal case only when something has occurred that would prevent an impartial
verdict, thereby resulting in a miscarriage of justice if a mistrial is not declared. See id. (citing State
v. McPherson, 882 S.W.2d 365, 370 (Tenn. Crim. App.1994)); State v. Jones, 15 S.W.3d 880, 893
(Tenn. Crim. App.1999) (citing Arnold v. State, 563 S.W.2d 792, 794 (Tenn. Crim. App.1977)).
“Generally a mistrial will be declared in a criminal case only when there is a ‘manifest necessity’
requiring such action by the trial judge.” State v. Millbrooks, 819 S.W.2d 441, 443 (Tenn. Crim.
App.1991) (quoting Arnold, 563 S.W.2d at 794). The burden to show the necessity for a mistrial falls
upon the party seeking the mistrial. Land, 34 S.W.3d at 527 (citing State v. Williams, 929 S.W.2d
385, 388 (Tenn. Crim. App.1996)).

        The trial court did not exclude Ms. Coburn and Ms. Ryan from testifying solely because they
remained in the courtroom during the trial. The trial court also ruled that their proposed testimony
was not relevant and was inadmissible hearsay. Defendant also sought a mistrial because the State
did not call Michael Draper as a witness, as was the prosecution’s prerogative to do. Defendant was
granted subpoena power, and, as noted earlier in this opinion in connection with another issue, the
record is not clear as to whether he subpoenaed Officer Draper to testify for the defense as was
Defendant’s responsibility. See T.C.A.§ 40-17-107(b) (requiring the clerk of the court in which a
criminal cause is pending to issue subpoenas, at any time, to any part of the state, for witnesses as
either the district attorney general or the defendant may require). Defendant also argued that the
failure to appoint an expert witness to assist him at trial warranted a mistrial. As noted above,
Defendant failed to properly present his request for an expert witness or show a particularized need
for such a witness. Based on the foregoing, we conclude that the trial court did not err in denying
Defendant’s motion for a mistrial. Defendant is not entitled to relief on this issue.

                                     K. Prosecutorial Misconduct

         Defendant asserts that the prosecutor improperly commented on the credibility of the State’s
witnesses during closing arguments. This court has observed that there are five generally recognized
areas of prosecutorial misconduct related to closing argument: (1) it is unprofessional conduct for
the prosecutor intentionally to misstate the evidence or mislead the jury as to the inferences it may
draw; (2) it is unprofessional conduct for the prosecutor to express his personal belief or opinion as
to the truth or falsity of any testimony or evidence or the guilt of the defendant; (3) the prosecutor
should not use arguments calculated to inflame the passions or prejudices of the jury; (4) the


                                                   -22-
prosecutor should refrain from argument which would divert the jury from its duty to decide the case
on the evidence, by injecting issues broader than the guilt or innocence of the accused under the
controlling law, or by making predictions of the consequences of the jury’s verdict; and (5) it is
unprofessional conduct for a prosecutor to intentionally refer to or argue facts outside the record
unless the facts are matters of common public knowledge. State v. Goltz, 111 S.W.3d 1, 6 (Tenn.
Crim. App. 2003) (citations omitted).

        Based on our review, we conclude that the State properly restricted its closing argument to
matters in evidence or issues at trial. Moreover, Defendant made no objection to the prosecutor’s
remarks. “It is well settled that without a contemporaneous objection to a prosecutor’s statements,
the error is waived.” State v. Farmer, 927 S.W.2d 582, 591 (Tenn. Crim. App.1996) (citing State
v. Sutton, 562 S.W.2d 820, 825 (Tenn.1978)). Defendant is not entitled to relief on this issue.

                                L. Bias on the Part of the Trial Court

         Defendant argues that the trial court’s evidentiary rulings, when considered in their entirety,
evidence an impermissible bias against him. Under Tennessee law, “[i]t is well-established that a
trial judge has broad discretion in controlling the course and conduct of the trial, and that in
exercising that discretion, he or she must be careful not to express any thought that might lead the
jury to infer that the judge is in favor of or against the defendant in a criminal trial.” State v. Cazes,
875 S.W.2d 253, 260 (Tenn. 1994) (citing State v. Caughron, 855 S.W.2d 526, 536 (Tenn.1993)).
After a thorough examination of the record in the case sub judice, we are unable to agree that the trial
judge demonstrated bias against the Defendant. We conclude that the trial judge acted appropriately
within his discretion. Defendant is not entitled to relief on this issue

                                       M. Miscellaneous Issues

        Defendant, in his multiple briefs, raises a multitude of alleged errors on the part of the trial
court and the State. However, many of these issues were not properly preserved for appeal. We are
constrained to reiterate that it is not sufficient for an appellant, whether represented by counsel or
proceeding pro se, to rely on bare allegations of error without supporting such argument with a
complete record, or without taking the steps necessary to preserve the issue for purposes of appeal.
See, e.g., T.C.A. § 40-18-110(c) (stating that a defendant’s failure to submit a written request to the
trial court for an instruction on a specific lesser included offense waives the issue for purposes of
appeal); Tenn. R. App. P. 36(a) (“Nothing in this rule shall be construed as requiring relief be
granted to a party responsible for an error or who failed to take whatever action was reasonably
available to prevent or nullify the harmful effect of an error.); Tenn. R. Crim. P. 12(f) (“Unless the
court grants relief for good cause, a party waives any defense, objection, or request by failing to
comply with: (1) rules requiring such matters to be raised pretrial; (2) any deadline set by the court
under Rule 12(c); or (3) any deadline extension granted by the court.”).

       Nevertheless, we have reviewed all of the issues raised by Defendant in his briefs which are
not specifically addressed in this opinion, and conclude that Defendant is not entitled to relief on


                                                  -23-
these issues. We also conclude that none of Defendant’s issues rise to the level of “plain error” as
contemplated in Rule 52(b) of the Tennessee Rules of Criminal Procedure.

V. Sentencing Issues

        Defendant does not challenge the length or manner of service of his sentence for his incest
conviction. Defendant argues on appeal that the trial court erred in determining the length of his
sentence for his aggravated rape conviction because the trial court did not place its findings on the
record as to the applicable enhancement factors, and failed to consider any mitigating factors. The
State argues on appeal that the trial court erred in not sentencing Defendant to life imprisonment
without the possibility of parole for his aggravated rape conviction after the trial court found, in
addition to his classification as a career offender, that Defendant was a repeat violent offender
pursuant to Tennessee Code Annotated section 40-35-120.

        When a defendant challenges the length or the manner of service of his or her sentence, this
Court must conduct a de novo review with a presumption that the determinations made by the trial
court are correct. T.C.A. § 40-35-401(d); State v. Imfeld, 70 S.W.3d 698, 704 (Tenn. 2002). This
presumption, however, is contingent upon an affirmative showing in the record that the trial court
considered the sentencing principles and all relevant facts and circumstances. State v. Pettus, 986
S.W.2d 540, 543-44 (Tenn. 1999). If the record fails to show such consideration, the review of the
sentence is purely de novo. State v. Shelton, 854 S.W.2d 116, 123 (Tenn. Crim. App. 1992).

        In making its sentencing determinations the trial court must consider: (1) the evidence
presented at the sentencing hearing; (2) the pre-sentence report; (3) the principles of sentencing and
arguments as to sentencing alternatives; (4) the nature and characteristics of the criminal conduct;
(5) any appropriate enhancement and mitigating factors; (6) the defendant’s potential or lack of
potential for rehabilitation or treatment; and (7) any statements made by Defendant in his own
behalf. T.C.A. §§ 40-35-103 and -210; State v. Williams, 920 S.W.2d 247, 258 (Tenn. Crim. App.
1995). The defendant bears the burden of showing that his sentence is improper. T.C.A. § 40-35-
401(d) Sentencing Commission Comments; State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991).

       Notwithstanding these well settled principles, when a defendant is possibly subject to
sentencing as a “career offender,” we must note that Tennessee Code Annotated section 40-35-108
mandates a “maximum sentence within the applicable Range III” whenever the court finds beyond
a reasonable doubt that the defendant is a career offender.

        The State filed a notice of intent to seek enhanced punishment and a notice of repeat offender
status on November 26, 2003. At the sentencing hearing, however, the State sought sentencing
based on Defendant’s status as a career offender. In support of Defendant’s enhanced range
classification, the State introduced certified copies of Defendant’s convictions of aggravated robbery
in Texas in 1983 and 1985. The State relied on Defendant’s presentence report to support his
Tennessee convictions of robbery in 1997, aggravated robbery in 1995, and one count of rape, one
count of robbery, and three counts of robbery by use of a deadly weapon in 1987. Defendant did not


                                                -24-
challenge or offer any evidence to rebut these prior convictions at the sentencing hearing. He argued,
however, that the five 1987 Tennessee convictions, and the two Texas convictions, should be merged
for offender status classification purposes. See T.C.A. § 40-35-108(b)(4).

       Defendant stated:

       Yes, Your Honor. The State has – they have filed the notice of enhancement, like I
       say. The State – defendant was convicted on several of those charges he’s listed, but
       the charges he got convicted on in the state of Texas, Your Honor, like I say, they
       was considered being one prior in the state of Texas, Your Honor. The ones he got
       convicted [of], like I say, in 1982 – excuse me – like I say – in 1987, in the state of
       Tennessee, like I say, is under the Jury Sentencing Act, and they passed an act, like
       I say, (indiscernible) 1989. The two robberies coming out of Memphis, like I say,
       came out of the same episode, less that 25 apart, concerning, like I say, I had the rape
       as well as the two robbery charges, like I say. Defendant is not a career offender, like
       I say. The sentence I agree, but not a career offender.

         At the conclusion of the sentencing hearing, the trial court found that Defendant was a Range
III, career offender, for sentencing purposes, and a repeat violent offender as defined in Tennessee
Code Annotated section 40-35-120. The trial court, however, apparently at the urging of the State,
sentenced Defendant as a Range III, career offender, to sixty years for his aggravated rape conviction.
The trial court did not make any findings of fact with regard to Defendant’s status as a repeat violent
offender.

        “A ‘career offender’ is a defendant who has received . . . any combination of six (6) or more
Class A, B, or C prior felony convictions, and the defendant’s conviction offense is a Class A or B
felony.” T.C.A § 40-35-108(a)(1). A “prior conviction” includes “a conviction for an offense
occurring prior to the commission of the offense for which the defendant is being sentenced.” Id.
§ 40-35-108(b)(1).

        Defendant was convicted of aggravated rape, a Class A felony, id. § 39-13-502(b), and thus
qualifies for consideration as a career offender. According to the pre-sentence report, Defendant
entered pleas of guilty in 1987 in Tennessee to one count of robbery, one count of rape, and three
counts of robbery accomplished by the use of a deadly weapon. Defendant was sentenced to ten
years imprisonment for each 1987 conviction. Defendant was convicted in Tennessee of aggravated
robbery, a Class B felony, in 1995, and robbery, a Class C felony, in 1997.

        The applicable statute at the time of Defendant’s offenses provided that “[c]onvictions for
multiple felonies committed as part of a single course of conduct within twenty-four (24) hours
constitute one (1) conviction for the purpose of determining prior convictions; however acts resulting
in bodily injury or threatened bodily injury to the victim or victims shall not be construed as a single
course of conduct[.]” Id. § 40-35-108(b)(4)(2003). The presentence report indicates that
Defendant’s 1987 convictions arose out of offenses all occurring on February 26, 1987. At the time


                                                 -25-
of the commission of the offenses, former Tennessee Code Annotated section 39-2-501 provided that
“[r]obbery is the felonious and forcible taking from the person of another, goods or money of any
value by violence or putting the person in fear.” T.C.A. § 39-2-501(a)(1987) (repealed 1989). The
statute further provided that if a deadly weapon was used during the commission of an offense, the
offense was considered a Class X felony. Id.

       Various panels of this Court have concluded that a robbery offense committed with the use
of a gun clearly does not fall within the scope of the “one conviction” proviso of section 40-35-
108(b)(4) because by its nature, the offense threatens bodily injury. See State v. Rodriques D. Pruitt,
M2005-01862, CCA-R3-CD, 2006 WL 2682822, at *11 (Tenn. Crim. App., at Nashville, Sept. 8,
2006); State v. Jerry L. Sandridge, W2004-0199-CCA-R3-CD, 2005 WL 1215967, at *2 (Tenn.
Crim. App., at Jackson, May 20, 2005); State v. Anthony Murff aka Anthony Muff, W2001-01459-
CCA-R3-CD, at *11 (Tenn. Crim. App., at Jackson, June 11, 2002); see also Nix, 922 S.W.2d at
903. Thus, the trial court did not err in considering Defendant’s three 1987 Tennessee convictions
for robbery accomplished with the use of a deadly weapon as separate offenses under Tennessee
Code Annotated section 40-35-108(b)(4).

        The State did not introduce any evidence concerning the circumstances surrounding the
commission of Defendant’s 1987 robbery and rape convictions or whether the acts resulted in or
threatened bodily injury. Nonetheless, even if these offenses were construed to be a single course
of conduct so that they constituted only one conviction for the purpose of determining prior
convictions, this merged conviction, in addition to Defendant’s 1995 aggravated robbery conviction,
his 1997 robbery conviction, and the three 1987 convictions of robbery by use of a deadly weapon
are sufficient to support Defendant’s classification as a career offender for his aggravated rape
conviction. As noted above, the trial court does not have any discretion in sentencing a career
offender. A career offender convicted of a Class A felony is subject to a mandatory sentence of sixty
years. In other words, this sentence cannot be enhanced due to the presence of enhancement factors
or reduced due to the existence of mitigating factors.

        The State argues on appeal that Defendant should be sentenced to life without the possibility
of parole because the trial court found that Defendant is a repeat violent offender. See T.C.A. § 40-
35-120(g) (“The court shall sentence a defendant who has been convicted of any offense listed in
subdivision (b)(1), (c)(1), or (d)(1) to imprisonment for life without possibility of parole if the court
finds beyond a reasonable doubt that the defendant is a repeat violent offender as defined in
subsection (a).”). A trial court’s finding that a defendant is or is not a repeat violent offender is
appealable by either party. T.C.A. § 40-35-120(h).

        Under the Repeat Violent Offender Act, defendants convicted of certain violent crimes who
have a record of specified prior convictions qualify for an automatic sentence of life without parole.
See T.C.A. § 40-35-120. The statute provides that:




                                                  -26-
        (a)     A “repeat violent offender” is a defendant who:

                (1)     is convicted in this State on or after July 1, 1994, of any
                        offense classified in subdivision (b)(1) as a violent offense;
                        and

                (2)     Has at least two (2) prior convictions for offenses classified
                        in subdivision (b)(1) or (b)(2) as a violent offense; . . .

T.C.A. § 40-35-120(a).

         Defendant was convicted of aggravated rape which is defined as a violent offense in
subdivision (b)(1) of Tennessee Code Annotated section 40-35-120 and qualifies Defendant for
consideration as a repeat violent offender. The trial court, however, made no specific findings on
the record that Defendant has the requisite prior convictions to support a repeat violent offender
classification. To support such a classification, Defendant must have two prior qualifying
convictions of violent offenses for which he served two separate periods of confinement. T.C.A. §
40-35-120(a)(2) and (e)(1)(A). If the State intends to rely on one of Defendant’s Texas convictions
to support his classification as a repeat violent offender, the State must show that Defendant served
a separate period of incarceration for the Texas offense, and that the Texas conviction, if committed
in this state, constituted a predicate offense in subsection (b), (c) or (d), or, if not a named predicate
offense, that the elements of the Texas felony are the same as a designated predicate offense. Id. 40-
35-120(e)(4).

                                           CONCLUSION

         After a thorough review of the record, we affirm Defendant’s convictions, and his sentence
for the incest conviction. We remand this matter, however, for a new sentencing hearing on the sole
issue of whether Defendant should be sentenced as a repeat violent offender or a career offender for
his aggravated rape conviction.


                                                         ___________________________________
                                                         THOMAS T. WOODALL, JUDGE




                                                  -27-